Citation Nr: 0824424	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of anterior ligament tear of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996 and from June 2004 to November 2005.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Portland, Oregon 
Department of Veterans' Affairs (VA) Regional Office (RO) 
which granted service connection and assigned a 
noncompensable disability rating.  The veteran submitted a 
March 2004 statement indicating that he had not received the 
rating decision and wanted to continue his claim.  
Thereafter, in August 2004, the RO issued a subsequent rating 
decision increasing the evaluation to 10 percent effective 
from the original effective date for grant of service 
connection.  The veteran then submitted a January 2005 
statement indicating his disagreement with this rating.  As 
this is the first rating that the veteran claims to have 
received and he expressed disagreement with a rating in 
excess of that originally assigned, this will be considered a 
claim for an increased initial rating.


FINDING OF FACT

During the entire period on appeal, the veteran's right knee 
disability resulted in no more than slight instability and 
limitation of motion not so severe as to limit flexion to 30 
degrees or less or extension to 15 degrees or more despite a 
diagnosis of arthritis in the right knee.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of anterior ligament tear of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA and service treatment records, and he 
was afforded formal VA examinations regarding his claim.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claim for Increased Rating

The veteran claims that his right knee disability is more 
severe than that contemplated by the current 10 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain the applicable rating 
criteria for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 10 percent disabled 
for his residuals of anterior curciate ligament tear of the 
right knee under 38 C.F.R. § 4.71a DC 5299-5257.  DC 5257 
applies to other impairment of the knee and is rated on the 
severity of any recurrent subluxation or lateral instability.

For an increased rating based on limitation of motion of the 
veteran's right knee, the evidence must show any of the 
following:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), 
?	limitation of extension to 15 degrees (20 percent under 
DC 5261), or
?	moderate recurrent subluxation or lateral instability 

